186 F.2d 715
Frank J. BOEHM, Appellant,v.UNION ELECTRIC COMPANY OF MISSOURI, a corporation (Substituted for Mississippi River Power Company, a corporation).
No. 14243.
United States Court of Appeals Eighth Circuit.
January 4, 1951.

Appeal from the U. S. District Court, for the Eastern District of Missouri.
Charles J. Margiotti, Sebastian Pugliese, Pittsburgh, Pa., Paul Dillon and Claude O. Pearcy, St. Louis, Mo., for appellant.
Jacob M. Lashly and Israel Treiman, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court in 92 F. Supp. 177, dismissed, on motion of appellee.